CD     EXAS




                            October 9,    1953


     Eon. Bryan Bell, Director
     Motor Transportation Division
     Railroad Commission
     Tribune Building
     Austin, Texas               Opinion No. S-104
                                 Re:     Authority of a specialized
                                         motor carrier, licensed to
                                         transport oil field equlp-
                                         ment, to carry certain
                                         enumerated coauuodlties
                                         used in the maintenance
     Dear Sir:                           of oil refineries.
              You have requested the opinion of this office   as
     to whether specialized motor carriers having authority   to
     transport oil field equipment under their certificates   may
     carry hydrated lime and sand in bags to be used in the   maln-
     tenance of oil refineries.
              In 1941, Article glib, Vernon's Civil Statutes,
     was amended so as to add a technical statutory definition
     of the term "oil field equipment", which specialized motor
     carriers were authorized to transport, and that definition
     reads as follows:
             "Section 1 (I) For the purpose of this
         Act, the term '011 field equipment' means and
         Includes machinery, materials, and equipment
         Incidental to or used in the constructlbn,'
         operation, and maintenance of facilities which
         are used for the discovery, production, and
         processing of natural gas and petroleum, and
         such machinery, materials, and equipment when
         used in the construction and maintenance of
         pipe lines."
              Your inquiry can be resolved by determining whether
     hydrated lime and sand in bags comes within the definition of
     'materials", as the maintenance of a refinery is unquestionably
-c   within the comprehension of the "processing of natural gas and
     petroleum."
Hon. Bryan Bell, page 2 (S-104)


         Webster's IiewInternational Dictionary defines
"material" as,

         "the substance or substances, or the parts,
     gooda, stock, or.the like, of which anything Is
     composed or may be made; . . ."
         IJo cases have otherwise defined 'materials" as used
in the foregoing statute, and within the definition set.out
above and certainly as accepted In the petroleum Industry,
we hold that hydrated lime and sand are "materl&ls" within
the comprehension of the statutory definition of "oil field
equipment."
         However, such "materials" under the clear provisions
of such statute, must be "lncident~l to or used in the con-
struction, operation, and maintenance" of such refineries.
Sand, we suppose, might normally have some appropriate use in
some filter function of a refinery, and hydrated lime is nor-
mally used in treating water for cooling towers, btitthe "use"
of the commodities that is actually intended is a fact quebtion
to be resolved by the Railroad Commlss1oi-1.The neceselty for
transporting the sand In bags, Instead of in bulk, also requires
the judgment of the Commission on a fact issue.


         Sand and hydrated lime are "materials" wlth-
    in the definition of "011 field equlbment", and
    are authorized to be transported by specialized
    motor carriers under Art. glib, V.C.S., If their
    carriage is Incidental to or used In the con-
    struction, operation or maintenance of an 011
    refinery.
APPROVED:                         Yours very truly,
Willis E. Gresham                 JOHN BEN SHEPPRRD
Reviewer                          Attorney General
Robert S. Trottl
First Assistant
John Ben Shepperd
Attorney General